Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended as follows:

1. (Currently Amended) A method of producing semiconductor nanoparticles, comprising: 
	providing a dispersion by dispersing primary semiconductor nanoparticles into a solvent containing a surface modifier, each of the primary semiconductor nanoparticles being made of a semiconductor that contains M1, M2, and Z, wherein M1 is at least one element selected from the group consisting of Ag, Cu, and Au, M2 is at least one element selected from the group consisting of Al, Ga, In, and Tl, and Z is at least one element selected from the group consisting 
	adding, to the dispersion, a compound containing a Group 13 element and one of an elemental substance of a Group 16 element and a compound containing the Group 16 element to form a semiconductor layer that consists essentially of the Group 13 element and the Group 16 element on a surface of each of the primary semiconductor nanoparticles,
	, 
	wherein a photoluminescence lifetime of the semiconductor nanoparticles is 200 ns or less, and a photoluminescence spectrum at a band-edge emission of the semiconductor nanoparticles has a peak at a wavelength from 430 nm to 680 nm with a full width at half maximum of 50 nm or less.
 

Authorization for this examiner’s amendment was given by Qi Zhao on 06/17/2021.



Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Newman (US 20150162468 A1), Pickett et al (US 20090139574 A1) and Ikemizu et al (US 20150076469 A1) are hereby cited as the closest prior arts. Newman discloses a method ([0032]-[0035] and [0039]) of producing semiconductor nanoparticles, comprising: providing primary 1 and M2 and Z, wherein M1 is at least one element selected from the group consisting of Ag, Cu, and Au, M2 is at least one element selected from the group consisting of Al, Ga, In, and Tl, and Z is at least one element selected from the group consisting of S, Se, and Te (considering CuInSe--2 [0023]); and adding a compound containing a Group 13 element and one of an elemental substance of a Group 16 element and a compound containing the Group 16 element to form a semiconductor layer that consists essentially of the Group 13 element and the Group 16 element on a surface of each of the primary semiconductor nanoparticles (considering InS as shell on the core CuInSe2, [0026]). Pickett is a pertinent art which teaches a method of preparation of nanoparticles material for solar cells with low cost and higher conversion efficiency ([0003]). Pickett teaches that the process includes dispersing at least a first portion of the nanoparticle precursor composition in a solvent ([0078]). Ikemizu is another pertinent art which teaches that when a functional organic layer containing quantum dots is formed by wet coating process, quantum dots in a coating liquid used in the process preferably contain a surface modifier adhering near the surfaces thereof, which allows especially excellent dispersion stability of the quantum dots in the coating liquid ([0275]-[0277]).
 
However, none of the above prior arts alone or in combination with other arts teaches method of producing semiconductor nanoparticles, comprising: “providing a dispersion by dispersing primary semiconductor nanoparticles into a solvent containing a surface modifier, each of the primary semiconductor nanoparticles being made of a semiconductor that contains M1 and M2 and Z, wherein M1 is at least one element selected from the group consisting of Ag, Cu, and Au, M2 is at least one element selected from the group consisting of Al, Ga, In, and Tl, and Z is at 

For these reasons, independent claim 1 is allowed.
Claims 2-6 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        06/19/2021